*530Dissenting Opinion by
Senior Judge Barbieri,
November 1, 1985:
■ I must respectfully dissent from the majority who would hold that a lower echelon supervisor commits willful misconduct when she fails to call a new supervisor’s attention to a questionable business practice after her prior supervisor had assured her that the practice was both ethical and legal. I respectfully submit that the Claimant here had a right to rely upon the assurances of her supervisor regarding the legality of the questioned business practices until contrary information was received. That contrary information was not received by the Claimant until the employer had already decided to terminate her. In McLean v. Unemployment Compensation Board of Review, 476 Pa. 617, 383 A.2d 533 (1978), our Supreme Court held that the actions of an employee which may otherwise constitute “willful misconduct” do not do so where the employee has a good reason for the questioned conduct. See also, Frumento v. Unemployment Compensation Board of Review, 466 Pa. 81, 84, 351 A.2d 631, 633 (1976). It is my opinion that the Claimant here had good reason for not questioning the Medicaid billing practices to her new supervisor and that the Board erred as a matter of law when it found her conduct to constitute willful misconduct.
I would reverse the Board and award benefits.